—Judgment, Supreme Court, New York County (James Yates, J., on speedy trial motions; Antonio Brandveen, J., at jury trial and sentence) rendered January 10, 1995, convicting defendant of two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
Defendant’s speedy trial motions were properly denied. The August 24, 1993 adjournment was excludable, notwithstanding the unavailability of minutes of that adjournment, because the totality of the record, including the submissions on the motion (see, People v Silva, 237 AD2d 216, lv denied 89 NY2d 1100; People v Chambers, 226 AD2d 284, lv denied 981), establish. that the adjournment was necessitated by the arresting officer’s injury. The minutes of the September 21, 1993 adjournment establish that it was at the request or with the consent of defendant. The entire December 16, 1993 adjournment represented a reasonable period of delay following motion practice (see, People v Hairston, 242 AD2d 466, lv denied 91 NY2d 892). Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.